DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 11/04/2022 with Amended Claims and Applicant's Remarks filed on 11/04/2022.
Applicant has amended claims 1, 5, 9, 11, 15, 19, and 21 and canceled claims 4 and 14 according to Amendments filed on 11/04/2022. Claims 1-3, 5-9, 11-13, and 15-21 are pending and currently under consideration for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-9, 11-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0173122 to Singhal in view of U.S. Publication 2015/0228018 to Richman and in further view of U.S. Publication 2008/0120240 to Ginter.

Claims 1-9, 21 and 11-20 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Singhal teaches:
A system for providing on-demand outgoing payment details, the system comprising: a memory storing computer-readable instructions that when executed by a processor cause the processor to implement (Singhal: ¶ [0134]):
a network-connected interface to receive customer payment details, associated with a first payment type, for payment of an incoming amount (i.e. authorization message is received which comprises amount of payment transaction and bankcard info) (Singhal: Fig. 2 and ¶ [0116] “The authorization message 37A from the MAS30 as illustrated in FIG. 2 may include sending to the identity data owner, (i) name of the transaction initiating entity, date and time, and optionally an amount for a payment transaction.” Furthermore, as cited in ¶ [0118] “The system 30 has a database of mobile identity that maintains mapping of the mobile contact information with identity data of the identity data owner. The identity data would be from a group of (i) social security number, (ii) bankcards, (iii) bank account numbers, (iv) name, (vi) date of birth, and (vii) zip code.”);
a data store configured to store: a plurality of transaction tracking records, each transaction tracking record comprising a unique key code and an allocatable amount (i.e. MAS30 stores a plurality of transaction types which are designated by a unique key and payment amount) (Singhal: ¶ [0122] “The MAS 30 has a SMS send function 70B (i) to then create an SMS message embedded with the data as 37A for a payment transaction authorization or 37B for a data release authorization, (ii) then optionally encrypt the SMS data with a pre-placed and unique key between the MAS 30 and the mobile device 36, (iii) create a time out counter based on the type of the transaction,”);
a payment gateway, communicably coupled to a payment processor and configured to: request authorization data for payment of the incoming amount from the payment processor (i.e. authorization message requests authorization data for incoming transaction not on the approved list) (Singhal: ¶ [0007] “Once the transaction information is passed through the "gateway" payment processor, the transaction is processed using the same ETF/ACH rules as other electronic transfers.” Furthermore, as cited in ¶ [0103] “For those payment authorization requests that are not on the pre-authorized list, establishing a contact via the secure contact means with the bank customer to seek authorization for the payment authorization request that is not on the list.”),
store a transaction tracking record in the data store upon receipt of the authorization data, […] (i.e. authorization is record is stored in database) (Singhal: Fig. 4 and ¶ [0117] “Further, the system 30 logs an authorization event in an event log database for use as an authorization record of the transaction.” Furthermore, as cited in ¶ [0142] “When the service choice flag 77 is set, the process entity 18 sends the request to MAS 30. However, if the dollar amount in a payment transaction is less than a threshold, such as ten dollars, the process entity may not send the request to MAS 30.”), and
an outgoing payment generator configured to: receive at least one outgoing payment request comprising an offered key code and an outgoing amount (i.e. receive transaction request to process transaction using the key code and payment amount) (Singhal: Fig. 7 and ¶ [0109] “Hence, the system 10 has a transaction processing entity 18 in the form of a payer's bank after receiving the identity data driven transaction from a transaction initiating entity or a payee's bank 16 via ACH 20, puts on hold processing of the transaction for a period of time and via the identity data owner's wireless mobile communication device 36, contacts the identity data owner for authorization of the transaction 37 A before the transaction processing may be completed. The mobile authorization may be implemented as defined as three operational modes of a proactive mode, a reactive mode and a combined mode.” Furthermore, as cited in ¶¶ [0121] [0122] “The mobile authorization function 70A has functions (i) to receive a mobile authorization request from a transaction processing entity, (ii) map the request to an existing record in the database 32 by mapping the identity data or the unique customer identifier, (ii) look up the enable/disable flag status for this particular identity data owner, (iii) then subsequently look up the identity data owner's mobile contact information.…The MAS 30 has a SMS send function 70B (i) to then create an SMS message embedded with the data as 37A for a payment transaction authorization or 37B for a data release authorization, (ii) then optionally encrypt the SMS data with a pre-placed and unique key between the MAS 30 and the mobile device 36, (iii) create a time out counter based on the type of the transaction, and (iv) then send the SMS via the mobile contact information to the mobile device seeking authorization of the transaction.”); and
for each outgoing payment request having an offered key code matching an existing transaction tracking record in the data store, generate outgoing payment details […] (i.e. for each transaction request having matching security/key code, to generate the authorization message) (Singhal: ¶ [0031] “The contact by the transaction processing entity or the mobile authorization service provider via the owner's wireless mobile communication device may include a SMS text message that embeds a pre-placed security code and may include sending to the identity data owner, (i) name of the transaction initiating entity, date and time, and an amount for a payment transaction.” Furthermore, as cited in ¶ [0123] “The MAS 30 also has a SMS receive function 70C (i) to receive a SMS reply response from the mobile device 36 (ii) identify the response by matching the response in the database 32, and (iii) optionally decrypt the response.”).
Singhal does not explicitly disclose a plurality of payment type profiles, each payment type profile associating a payment type with one or more payment attributes; the allocatable amount of the transaction tracking record being initialized to a value less than or equal to the incoming amount; and generate outgoing payment details, associated with a second payment type, and reduce the allocatable amount of the existing transaction tracking record by the outgoing amount if the outgoing amount is less than or equal to the allocatable amount.
However, Richman further discloses:
a plurality of payment type profiles, each payment type profile associating a payment type with one or more payment attributes (i.e. credit management component stores a plurality of customer’s payment card types such as credits from a travel bank account and rewards from a loyalty award account) (Richman: ¶ [0059] “The system 1 includes a credit management component 10 that allows the consolidation of all different and disparate "credit" forms of payment issued by airlines to their customers into a unique account (based on a common currency) owned by consumer and agency customers. As explained in further detail herein, the credit management component 10 provides a comprehensive solution for customer credit management that links all the customer's forms of credit to a single, secured, profile that is accessible to all sales channels into a centralized "one account", dynamically converts balances held in different systems and "currencies" to the currency of the items the customer wishes to purchase at payment time, provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” Furthermore, as cited in ¶ [0072] “External and internal credit systems 50 may function in cooperation with the credit management component 10, as necessary. Such systems may include, for example, travel banks, corporate servers, travel agency servers, electronic profile systems, and loyalty award databases, to name a few. This cooperation may occur through one or more communications portals and/or be performed by one or more computer program modules.”);
the allocatable amount of the transaction tracking record being initialized to a value less than or equal to the incoming amount (i.e. available balance is initialized to a value less than the sale amount) (Richman: ¶¶ [0246] [0247] “Available Balance=Overall Credit Limit Amount(Posted Transactions+Pending Amount)…Available Daily Balance=Daily Transaction Limit Amount-(Daily Transactions+Pending Transactions)” Furthermore, as cited in ¶¶ [0271] [0272] “The available balance amount must be greater than or equal to the amount of the requested sale…The available daily balance must be greater than or equal to the requested sales amount.”); and 
generate outgoing payment details, associated with a second payment type, and reduce the allocatable amount of the existing transaction tracking record by the outgoing amount if the outgoing amount is less than or equal to the allocatable amount (i.e. convert credit from one account such as a travel bank and rewards from loyalty account into credit of the item or the second payment type, wherein the available balance is reduced by the amount of the sale amount, wherein the sale amount is less than available balance) (Richman: ¶ [0059] “The system 1 includes a credit management component 10 that allows the consolidation of all different and disparate "credit" forms of payment issued by airlines to their customers into a unique account (based on a common currency) owned by consumer and agency customers. As explained in further detail herein, the credit management component 10 provides a comprehensive solution for customer credit management that links all the customer's forms of credit to a single, secured, profile that is accessible to all sales channels into a centralized "one account", dynamically converts balances held in different systems and "currencies" to the currency of the items the customer wishes to purchase at payment time, provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” Furthermore, as cited in ¶ [0070] “The credit bank 24 may act as a general purpose credit account for customers, enabling a balance of credits to be maintained for each customer as a generic fulfillment mechanism for other forms of payment. For example, the credit bank 24 may provide airline customers the ability to grant and maintain commercial credit accounts to enrolled travel agencies and corporate customers. Additionally, the credit bank 24 may provide consumer customers the ability to store and use credits earned for things such as non-refundable ticket residual amounts, service compensation credits, and other redeemed value documents.” Furthermore, as cited in ¶¶ [0246] [0247] “Available Balance=Overall Credit Limit Amount(Posted Transactions+Pending Amount)…Available Daily Balance=Daily Transaction Limit Amount-(Daily Transactions+Pending Transactions)” Furthermore, as cited in ¶¶ [0271] [0272] “The available balance amount must be greater than or equal to the amount of the requested sale…The available daily balance must be greater than or equal to the requested sales amount.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s a plurality of payment type profiles, each payment type profile associating a payment type with one or more payment attributes, the allocatable amount of the transaction tracking record being initialized to a value less than or equal to the incoming amount; and generate outgoing payment details, associated with a second payment type, and reduce the allocatable amount of the existing transaction tracking record by the outgoing amount if the outgoing amount is less than or equal to the allocatable amount to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
Singhal and Richman do not explicitly disclose the unique key code being initialized to a cryptographic hash value calculated based on the authorization data and a current date and time.
However, Ginter further discloses the unique key code being initialized to a cryptographic hash value calculated based on the authorization data and a current date and time (i.e. unique key code is initialized to cryptographic hash value based on authorization data and expiration date field which includes current date and time to compare with expiration time and date) (Ginter: ¶ [0866] “FIG. 48 shows au example architecture for certifying authority 500. In this example, certifying authority 500 may include a secure communications facility 544, an encryption/decryption processor 546, a billing system 548, a key generator 550, a query mechanism 552, and an electronic archive 554. In this example, secure communications 544 is used to communicate with other electronic appliances 100 and/or other Commerce Utility Systems 90. Electronic archive 554 stores keys, certificates 504 and other information required to maintain the operation of certifying authority 500. Encryption/decryption processor 546 is used to create digital certificates 504 by using strong cryptographic techniques. Billing system 548 issues bills 542. Query mechanism 552 is used to query electronic archive 554. Key generator 550 is used to generate cryptographic keys the certifying authority 500 needs for its own operation.” Furthermore, as cited in ¶ [0889] “Expiration field 560(3) is useful because people who skip checks of revocation lists have at least some assurance that a certificate is good if it must be renewed periodically. Expiration date field 560(3) provides an additional safeguard by insuring that certificates do not last forever-allowing certifying authorities 500 to use different cryptographic key pairs for example to provide overall integrity and trusted-ness of the certification process.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ginter’s unique key code being initialized to a cryptographic hash value calculated based on the authorization data and a current date and time to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “Changing the certifying authority 500's key pair reduces the incentives for an adversary to break a given key, because the amount of information protected by that key is limited, and the fraudulent use of a compromised key will only have a limited time of effectiveness.” (Ginter: ¶ [0889]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “a method for providing on-demand outgoing payment details by a network-connected computing system, the method comprising:” the steps performed by system claim 1. Claim 11 does not teach or define any new limitations beyond claim 1. Therefore, it is rejected under the same rationale.

With respect to Claim 2:
Singhal teaches:
The system of claim 1, wherein the payment generation engine is configured to provide the outgoing payment details to a user (i.e. advisory message is sent to customer) (Singhal: Fig. 5 and ¶ [0097] “From the list 43, the MAS 30 system would first identify the dollar amount of the transaction, and if that specific dollar amount is present on the pre-authorized transaction list 43, the MAS 30 system would authorize the transaction on the customer's behalf and may send an advisory message 37C to the customer, without the need to seek a real time authorization via the active mode as in interface 37A from the customer. The MAS 30 would then delete that specific transaction item from the list 43.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore, it is rejected under the same rationale.

With respect to Claim 3:
Singhal teaches:
The system of claim 1, wherein the payment details request further comprises identifying information for a supplier and wherein the payment generation engine is configured to provide the outgoing payment details to the supplier (i.e. written authorization or payment receipt is sent to originator or supplier) (Singhal: Fig. 1 and ¶ [0071] “Depending on the ACH transaction, the Originator 206 must receive written (ARC, POP, PPD), verbal (TEL), or electronic (WEB) authorization 204 from the Receiver 202. Written authorization constitutes a signed form giving consent on the amount, date, or even frequency of the transaction. Verbal authorization needs to be either audio recorded or the "Originator" 206 must send a receipt of the transaction details before or on the date of the transaction.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore, it is rejected under the same rationale.

With respect to Claim 5:
Singhal teaches:
The system of claim 1, wherein the outgoing payment request comprises a supplier identifier and a purchase type (Singhal: ¶ [0053] “The authorization request record may have a customer identifier, nature and type of transaction, and originator name.”);
wherein the data store is further configured to store a plurality of transaction preferences, each transaction preference defining one or more desired payment attributes based on at least one of: the outgoing amount, the supplier identifier, or the purchase type (i.e. type of payment request, identification of requesting entity, and payment amount) (Singhal: Fig. 7 and ¶¶ [0155] “At step 110, selecting and setting the period of time of response threshold based on the type of the payment request, the identification of the requesting entity, and originating location of the request, to be between 30 seconds and 18 hours… At step 112, processing the request for payment without contacting the customer, if the payment amount does not exceed a set amount.”).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore, it is rejected under the same rationale.

With respect to Claim 6:
Singhal does not explicitly disclose the system of claim 5, wherein the outgoing payment generator is configured to generate the outgoing payment details by selecting an outgoing payment type based on the outgoing payment request, the plurality of transaction preferences, and the plurality of payment type profiles.
However, Richman further discloses wherein the outgoing payment generator is configured to generate the outgoing payment details by selecting an outgoing payment type based on the outgoing payment request, the plurality of transaction preferences, and the plurality of payment type profiles (i.e. payment details are authorized based on transaction request, type of currency, and account profile) (Richman: ¶¶ [0228] [0229] “In an embodiment, the credit bank system comprises a computer program module and/or portions of computer code configured to enable, facilitate, or otherwise provide for a sale to be authorized. In an exemplary embodiment, the credit bank system requires the following to authorize a sale: The credit account number must be valid, The credit account must not be suspended, The credit account must not be closed, The user making the transaction must be a valid authorized user of the account, The user making the transaction must have a "Use Account" role, If the account is PIN protected, the PIN must match that of the authorized user, The amount to authorize must be a positive amount, and Use credit sale for refunds and credits, to name a few…In an embodiment, the system comprises a computer program module and/or portions of computer code configured to enable, facilitate, or otherwise provide for a currency conversion to be performed if the currency code of the transaction does not match that of the account as recorded on one or more databases. The converted currency amount may be used in checking account balances and the original amount and rate may be stored in the transaction.” Furthermore, as cited in ¶ [0266] “In an embodiment, the system comprises a computer program module and/or portions of computer code configured to update the transaction record from its prior state as entered into one or more databases when created at authorization to add to the transaction any transaction description or sub-type given in the request.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s generate the outgoing payment details by selecting an outgoing payment type based on the outgoing payment request, the plurality of transaction preferences, and the plurality of payment type profiles to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore, it is rejected under the same rationale.

With respect to Claim 7:
Singhal does not explicitly disclose the system of claim 5, wherein each of the one or more payment attributes is selected from the group consisting of: a payment method, a brand, a loyalty program, an account number group, and an expected fee.
However, Richman further discloses wherein each of the one or more payment attributes is selected from the group consisting of: a payment method, a brand, a loyalty program, an account number group, and an expected fee (i.e. payment attributes are based on payment method, specified airlines or branded fares, loyalty account, account profile, and associated fees) (Richman: ¶ [0059] “The system 1 includes a credit management component 10 that allows the consolidation of all different and disparate "credit" forms of payment issued by airlines to their customers into a unique account (based on a common currency) owned by consumer and agency customers. As explained in further detail herein, the credit management component 10 provides a comprehensive solution for customer credit management that links all the customer's forms of credit to a single, secured, profile that is accessible to all sales channels into a centralized "one account", dynamically converts balances held in different systems and "currencies" to the currency of the items the customer wishes to purchase at payment time, provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” Furthermore, as cited in ¶ [0072] “External and internal credit systems 50 may function in cooperation with the credit management component 10, as necessary. Such systems may include, for example, travel banks, corporate servers, travel agency servers, electronic profile systems, and loyalty award databases, to name a few. This cooperation may occur through one or more communications portals and/or be performed by one or more computer program modules.” Furthermore, as cited in ¶¶ [0064] [0066] “This flexibility may support a variety of booking flows, including lowest fare, preferred flight, flexible destination search, price led search, redemption searches, branded fares and calendar shopping enabling different work flows for each distribution channel…The travel distribution platform 10070 may also include a merchandising console 10084 that provides for even more flexibility in dynamic pricing capability and availability options. For example, the merchandising console 10084 may allow for unbundling or bundling of products, the generation of a product catalogue, fees (e.g., how much to charge for a particular extra item, such as extra baggage), and affinity shopping (i.e., personalized shopping based on consumer data). The merchandising console 10084 may also include a business rules engine that gives travel suppliers and retailers control over the shopping process and manipulation of availability, fares, taxes and fees independent of the CRS/GDS.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s payment attributes is selected from the group consisting of: a payment method, a brand, a loyalty program, an account number group, and an expected fee to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore, it is rejected under the same rationale.

With respect to Claim 8:
Singhal teaches:
The system of claim 5, further comprising a transaction router configured to: bypass the payment processor and the outgoing payment generator and provide the customer payment details for payment of at least a portion of the outgoing amount based on the customer payment details, the plurality of transaction preferences, the plurality of payment type profiles, and the outgoing transaction information (i.e. if transaction is less than threshold then payment processor/authorization is bypassed and wherein payment details include transaction amount, bank preference, and credit account type) (Singhal: Fig. 5 and ¶¶ [0096]-[0098] “When the specific payment transaction is received and processed at the customer bank 18, the bank 18 would send the transaction detail to the MAS 30. From the customer unique identifier, the MAS 30 would identify the customer in its database, and then would identify the pre-authorized transaction list 43.…From the list 43, the MAS 30 system would first identify the dollar amount of the transaction, and if that specific dollar amount is present on the pre-authorized transaction list 43, the MAS 30 system would authorize the transaction on the customer's behalf and may send an advisory message 37C to the customer, without the need to seek a real time authorization via the active mode as in interface 37A from the customer. The MAS 30 would then delete that specific transaction item from the list 43…The payee's names 44 on the list 43 is maintained for the convenience of the customer in remembering and identifying the transactions on the list 43 and are not used in authorizing the transaction by the MAS 30 system. It is believed that identifying the transaction by a dollar amount only provides enough specificity of the transaction on the list 43, as the probability of two transactions having the same dollar amount is very low.”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore, it is rejected under the same rationale.

With respect to Claim 9:
Singhal does not explicitly disclose the system of claim 1, wherein the data store is configured to update the payment type profile for the payment type associated with the customer payment details based on one or more payment terms received from the payment processor.
However, Richman further discloses wherein the data store is configured to update the payment type profile for the payment type associated with the customer payment details based on one or more payment terms received from the payment processor (i.e. profile is updated with credit type and reporting balance information) (Richman: ¶ [0068] “The management interface 18 may allow for input/output of management data used to manage the credit management component 10, such as, for example, generation of a customer profile (e.g., the profile of an airline that intends to use the credit management component 10 or the profile of a customer of the airline) and updating of the customer profile and related information. The reporting interface 20 may allow for input/output of reporting information, such as, for example, reports regarding transactions, balances, credits, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s data store is configured to update the payment type profile for the payment type associated with the customer payment details based on one or more payment terms received from the payment processor to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore, it is rejected under the same rationale.

With respect to Claim 20:
Singhal teaches:
The method of claim 11, providing a fraud detection result based on the customer payment details and the incoming amount (i.e. in order to reduce fraud loss or detect fraud, authorization for certain transaction and transaction amounts is required) (Singhal: ¶¶ [0100] [0103] “In this embodiment, a system of bank security for reducing fraud losses due to unauthorized transactions in online commerce has databases that maintain account information for bank customers and computer systems on the electronic fund transfer network for receiving a payment authorization request and authorizing real time payment transactions on the customer's bank accounts maintained in the databases… For those payment authorization requests that are not on the pre-authorized list, establishing a contact via the secure contact means with the bank customer to seek authorization for the payment authorization request that is not on the list.” Furthermore, as cited in ¶ [0110] “The system of security 10 in an identity data driven transaction may include identity data driven transactions from a group of (i) credit card payment, and (ii) bank account payment.”).

With respect to Claim 21:
All limitations as recited have been analyzed and rejected to claims 1, 5, and 8. Claim 21 recites “a system for providing on-demand outgoing payment details, the system comprising:” the steps performed by claims 1, 5, and 8. Claim 21 does not teach or define any new limitations beyond claims 1, 5, and 8. Therefore, it is rejected under the same rationale.


Response to Arguments
Applicant’s arguments see pages 9-11 of the Remarks disclosed, filed on 11/04/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 21 have been considered and are persuasive. The Applicant asserts “Here, claim 21 is amended to recite, inter alia, both that "the unique key code is initialized to a cryptographic hash value calculated based on the authorization data and a current date and time" and that the offered key code received with an outgoing payment request must match "the unique key code of an existing transaction record." As described in the Specification: Conventional systems lack the technology to enable links between customer payments and funding virtual cards or other forms of outgoing payment methods. U.S. Patent Pub. No. 2021/0216976, [0088]. These links are enabled, at least in part, by the claimed transaction tracking records. Each transaction tracking record 402 can comprise a key code 404 that is uniquely generated for each transaction tracking record 402. Key code 404 can comprise a code, token, random or pseudorandom string, cryptographic hash, time stamp, or other identifier that is unique across transaction tracking records 402 and not easily guessable by brute force. U.S. Patent Pub. No. 2021/0216976, [0070]. To the extent that cryptographic hashing techniques are known in the art, the practical application consideration, as part of Step 2A, "specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity." MPEP 2106.04(d)(I). The unique key code that is initialized to a cryptographic hash value based on details of the incoming payment information therefore provides an improvement to payment processing technology, and it is this improvement, not any incidentally recited abstract idea to which the claims are directed.”  The Examiner agrees and would also like to note that independent claim 21 now include amendments that integrate the claim into a practical application. The amendments recite limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a)” (i.e. user authentication in payment processing techniques by utilizing cryptographic hash value) and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo”. Therefore the rejection(s) of claim(s) 21 under 35 U.S.C. § 101 has been withdrawn.

Applicant’s arguments see pages 11-14 of the Remarks disclosed, filed on 11/04/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-9 and 11-21 over Singhal in view of Richman and in further view of Ginter have been considered but are not persuasive. The Applicant asserts “However, Applicant respectfully disagrees Richman teaches or suggests "wherein the customer payment details are associated with a first payment type and the outgoing payment details are associated with a second payment type; and wherein the data store is further configured to store a plurality of payment type profiles, each payment type profile associating a payment type with one or more payment attributes" as currently claimed. The Office Action has misinterpreted the meaning of "payment type" as described herein. It appears that the Office Action is interpreting "wherein the customer payment details are associated with a first payment type and the outgoing payment details are associated with a second payment type" as equivalent to Richman's currency conversions of a credit account from one unit of measurement of currency to another. (Office Action, pgs. 12-13.)…Richman "allows the consolidation of all different and disparate 'credit' forms of payment" into a unique account." (Richman; [0059].) The credit card management component "provides a comprehensive solution for customer credit management that links all forms of credit to a single, secured profile" as a "centralized 'one account,"' which "dynamically converts balances held in different systems and 'currencies' to the currency of the items the customer wishes to purchase at payment time." (Richman; [0059].) This suggests that a single "payment type" (i.e., one centralized account) is utilized. The currency conversion may convert the balance reflected in an account to reflect the currency of the item in which the customer wishes to purchase. However, the currency conversion is merely a reflection of the same account (i.e., the same "payment type") adapted for a better consumer experience/interface while purchasing. (Richman; [0059] and [0067].) Converting or changing the units in which the account is measured does not change the account that is used, nor does it result in a separate and distinct payment type…To the contrary, as currently recited in claim 1, "customer payment details, associated with a first payment type:" and "outgoing payment details, associated with a second payment type" is required. As exemplified in the Specification as originally filed, "types" of payments may include methods of payments such as ACH payments (same-day or standard), various card payments (grouped by bank identification numbers or BINS), different brands or organizations, etc. (Spec.; [0053]). For example, multiple outgoing payment types may be chosen between to fulfill optimization targets or goals (e.g., 30% of a total value of outgoing transactions per day from a first card brand (i.e., a "second payment type") and 70% of the total value of outgoing transactions per day from a second card brand (i.e., a different "second payment type")), which are different than those associated with customer payment details (i.e., a "first payment type"). (Spec.; [0066]- [0067].) Therefore, such an interpretation that the same consolidated account reflected with converting units of measurement cannot be reasonably interpreted as two different "payment types," as currently claimed.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶¶ [0070] [0072] of the Richman reference; “The credit bank 24 may act as a general purpose credit account for customers, enabling a balance of credits to be maintained for each customer as a generic fulfillment mechanism for other forms of payment. For example, the credit bank 24 may provide airline customers the ability to grant and maintain commercial credit accounts to enrolled travel agencies and corporate customers. Additionally, the credit bank 24 may provide consumer customers the ability to store and use credits earned for things such as non-refundable ticket residual amounts, service compensation credits, and other redeemed value documents…External and internal credit systems 50 may function in cooperation with the credit management component 10, as necessary. Such systems may include, for example, travel banks, corporate servers, travel agency servers, electronic profile systems, and loyalty award databases, to name a few. This cooperation may occur through one or more communications portals and/or be performed by one or more computer program modules.” It is clear from the disclosure above that the Richman reference does not merely teach converting one currency into another form but instead teaches converting credits/currency from a travel bank account (first payment type) and rewards from a loyalty award account (second payment type) to credit applied to a transaction (converted payment type). Therefore, the rejection(s) of claim(s) 1-3, 5-9, 11-13, and 15-21 under 35 U.S.C. § 103(a) is provided above with updated citations.
Examiner recommends amending the claims to clarify that the first payment type is associated with a card brand and the second payment type is associated with a different card brand or language as supported by ¶¶ [0066] [0067] of Applicant’s specification in order to overcome the prior cited art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2012/0303425 to Katzin for disclosing receiving an activity request including merchant information associated with a merchant; retrieving a previously stored merchant record from a database; determining merchant information update indicia based on a comparison of the merchant information and the previously stored merchant record; determining a confidence metric for the merchant information update; retrieving a confidence requirement based on the activity request; determining, within a low-latency processing timeframe, whether the determined confidence metric satisfies the retrieved confidence requirement; performing the requested activity and updating the previously stored merchant record with the merchant information update indicia when the determined confidence metric satisfies the retrieved confidence requirement; and declining the activity request when the determined confidence metric satisfies the retrieved confidence requirement.
U.S. Publication 2009/0157518 to Bishop for disclosing a point of sale (POS) device may be configured to locate a payment system and transmit a payment authorization request from a remote location to a payment system, either directly, or via a payment system directory and/or a SSL Gateway. The invention also includes inserting third party account information into an encrypted portion of the payment request, so the payment request appears as a normal request to the issuing bank, but the third party account information may be used by the third party to bill the customer. The payment system directory is further configured to determine one or more payment processors to direct a payment authorization request, such that a single transaction may me allocated among multiple payment processors for authorization. Moreover, the payment system directory is able to format alternative payment methods into a format that is able to be processed over existing payment networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 16, 2022